Citation Nr: 0112592	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant's wife and Dr. Juarbe


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1982 to 
August 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Schizophrenia is currently manifested by intermittent periods 
of social impairment as evidenced by a desire for isolation, 
poor communication and a blunted affect.


CONCLUSION OF LAW

Schizophrenia is no more than 30 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for schizophrenia, undifferentiated type, 
(hereinafter schizophrenia) was established in a June 1985 
rating decision.  The disability was assigned a 10 percent 
evaluation.  The evaluation was increased to 30 percent in a 
February 1987 rating decision.  This appeal stems from an 
August 1998 rating decision that confirmed and continued the 
30 percent evaluation.  (An appeal from a January 1996 rating 
decision that confirmed and continued the 30 percent 
evaluation was not perfected as prescribed and the appellant 
was informed as such by the RO in a September 1997 letter 
that included notice of his appellate rights).

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  Service 
medical records were obtained.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant, in fact, it appears that all evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  The RO 
obtained inpatient and outpatient treatment records from the 
VA Medical Center.  There was an indication in a VA 
examination that the appellant had multiple inpatient 
hospitalizations between 1995 and 1997.  The RO inquired via 
a detailed inpatient inquiry and determined that there were 
some earlier hospitalizations and hospitalizations in 1995 
and 1997 and that the records were in evidence.  The RO 
conducted a Social and Industrial Field Survey in June 1998.  
The appellant's wife complained that the results were 
inaccurate.  The RO conducted a second Social and Industrial 
Field Survey in June 2000 in response to the wife's 
complaints.  VA examinations were conducted in September 1996 
and August 1999 and copies of the reports were associated 
with the file.  The RO obtained an additional medical opinion 
in July 2000, and also granted the appellant's request to 
have his VA examination conducted by a different examiner.  A 
hearing was conducted before the RO in May 1999 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was informed of the evidence 
needed to complete his claim pursuant to 38 C.F.R. § 3.103 
(2000).  Furthermore, there is no indication from the 
appellant or the representative that there is outstanding 
evidence which would be relevant to this claim.  We find that 
every duty owed the appellant has been met.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A VA examination was conducted in September 1996.  When the 
appellant was questioned directly about his symptoms, he 
referred hearing voices, but when he was questioned in 
detail, he could not specify these voices or describe them or 
what they said.  He apparently remained at home where he 
indicated he had a goat he took care of.  He did not speak 
about his wife or children, and apparently his wife took care 
of most of the household affairs.  On mental status 
examination he was well nourished and casually dressed.  He 
was somewhat rigid, apparently due to medication effect.  He 
was very poorly verbal and underproductive.  He answered in 
very short phrases, and his responses were not elaborated and 
not descriptive at all.  He was not considered to be actively 
hallucinating during the interview.  He was not actively 
delusional or overtly suicidal or homicidal.  The record had 
demonstrated physical aggressiveness at home.  His affect was 
markedly blunted and his mood was tense.  He was oriented to 
person and place, but poorly in time.  His memory was poor 
for details.  Intellectual functioning was low average.  
Judgement was fair and insight was very poor.  Urine 
toxicology was negative.  Schizophrenia and substance use 
disorder in remission was diagnosed.  

The appellant had an inpatient admission in February 1997.  
He was admitted due to aggressiveness towards his daughter's 
boyfriend.  The 15-year-old daughter had gotten pregnant by 
the boyfriend and they ran away together.  The appellant went 
after the boyfriend with a knife when he saw them together 
and the boyfriend pulled out a gun and threatened the 
appellant.  He arrived in a tearful state, unable to sleep, 
restless, anxious and depressed.  He complained of fear of 
losing control, aggressive impulses and the desire to harm 
someone.  He had a blunted affect, and was withdrawn, guarded 
and evasive.  He demonstrated poverty of speech.  During the 
course of his hospitalization he kept mostly to himself and 
did not relate to staff and peers.  He was isolated and 
withdrawn.  He improved and was discharged in March 1997 when 
he was feeling better.  He was not verbalizing ideas of 
aggression and was not actively hallucinating.  He was not 
overtly delusional and was sleeping well.  He continued with 
blunted affect, poverty of speech, evasiveness and 
withdrawal.  He continued to be unable to handle funds or to 
be engaged in any gainful work or occupation.  He was totally 
and permanently disabled in the area of occupational and 
familial functioning.  

In VA Medical Center outpatient records in April 1997 he was 
said to be better controlled on his new medications according 
to his wife.  The appellant was quiet and talked in small 
phrases.  He was coherent, relevant, not delusional, not 
actively hallucinating, not suicidal, and not homicidal.  His 
affect was blunted.  In September 1997 he was polite, 
anxious, coherent, relevant, and oriented to person, place 
and time.  In December 1997 he remained stable.  He was 
quiet, not delusional and not hallucinating.

In May 1998 he was said to look chronically ill.  He talked 
very little, was anxious, restless, coherent, relevant, well 
oriented and not delusional.  He was not hallucinating, not 
suicidal, and not homicidal.  Judgement and insight were nil.

A Social and Industrial Field Survey was conducted in June 
1998.  The appellant was not at home at the time of the 
unscheduled visit and he was interviewed afterwards in the 
office.  He lived in a wooden house that was observed to be 
in fair condition.  The appellant came to the interview 
dressed in casual clothes and was clean with a trimmed beard.  
His main complaints were insomnia and nervousness.  He saw 
black elephants both small and large.  He reported that he 
was secluded at home all of the time.  He watched television, 
listened to the radio, took care of plants, and fed the 
animals.  According to him, he did not socialize or talk with 
his neighbors.  Three neighbors had been interviewed, and 
they indicated that the appellant did converse with them.  
One reported that the appellant kept busy at home doing 
chores and some farming behind the house.  He was home most 
of the time but at times got out driving his car.  He had a 
good relationship with his wife and children and adequate 
behavior in his neighborhood had been observed.  Another 
neighbor reported that the appellant was secluded at times in 
his house and that he also had periods when he conversed with 
his neighbors.  He had observed the appellant walk aimlessly 
out of the house and get lost.  He had to be brought back by 
some of the neighbors.  The third neighbor indicated that the 
appellant was sometimes nervous but most of the time he 
conversed and kept busy at home taking care of the animals.  
No gross abnormal behavior was reported by any of the 
interviewees.

A VA examination was conducted in June 1998.  The examiner 
commented on the prior hospitalizations, prior history of 
drug dependence, and current medications.  The appellant was 
unemployed and lived with his wife and three children.  The 
appellant reported that he did not know what he was claiming.  
He had been sick and out of control and did not feel well.  
He responded, "I don't know" to most questions.  On 
objective observation he was clean, adequately dressed and 
groomed.  He presented with a very confused state that did 
not correspond to the Mental Hygiene Clinic descriptions of 
his behavior on record.  There was an obvious voluntary 
exaggeration of his condition.  Schizophrenia was diagnosed 
and his Global Assessment of Functioning score was 70.

In August 1998 VA Medical Center records, he looked 
chronically ill.  He offered poor verbal communication.  He 
was usually restless, hearing voices and getting aggressive 
at home.  He was disoriented to time, but oriented to place 
and person.  He was not delusional, suicidal or homicidal.  
His Global Assessment of Functioning score was 50.

In December 1998 records, his wife indicated that they had 
made a claim to VA for an increased rating but that he had 
been kept at 30 percent.  The wife indicated that she was in 
the continental United States when the field survey was 
conducted and that the neighbors gave inaccurate information 
about the appellant.  On mental status examination the 
appellant was not spontaneous, was always restless and was 
anxious.  He was oriented to time, place, and person.  He was 
usually withdrawn at home.  In the hospital he offered poor 
verbal communication.  His wife did most of the talking.  He 
admitted to visual and auditory hallucinations.  His judgment 
and insight were poor.

In February 1999, a provider indicated that he did not 
communicate and could not maintain a conversation.  He was 
dressed in clean and casual clothes.  He was disoriented to 
time, and oriented to place and person.  He was not actively 
hallucinating, and was not delusional, suicidal or homicidal.  
His judgement was poor, he had poor concentration and his 
affect was blunted.  His Global Assessment of Functioning 
score was 50.  The VA Medical Center attempted to telephone 
the appellant at home in March 1999 but there was no 
response.  In April 1999 the examiner reported that the 
appellant was always restless and unable to sit down for a 
while.  He talked in phrases or monosyllables.  He was 
disoriented to time and oriented to place and person.  He was 
not delusional, was not hallucinating and was not suicidal or 
homicidal.  His affect was blunted.  The wife stated that she 
had made a claim (for an increased rating) and it was denied 
because of a field survey.  She stated that some neighbors 
with whom they did not get along lied about the appellant's 
behavior.  The examiner indicated that the appellant had a 
flat affect and that he could not maintain a conversation.  
He was always restless and unable to sit down in the office 
during the interview.  He paced up and down the halls.  He 
was disoriented to time and heard voices frequently, but was 
without visual hallucinations.  He was unable to hold a job 
and unable to handle his funds.  He was withdrawn at home and 
did not socialize with any neighbors.  He had no friends and 
his family did not even call to see how he was doing.  He got 
aggressive at times and needed frequent hospitalizations 
since 1984, the last being in 1997.  The wife cried bitterly 
and stated that she was the only one who knew what she was 
going through with him.  If she were to divorce him, he would 
perish.

The RO conducted a hearing in May 1999.  The appellant did 
not testify.  His wife testified that the appellant had a 
distant relationship with his three children.  He slept most 
of the day.  The rest of the time he stayed in the backyard 
on the patio with his radio.  He had no hobbies.  The 
chickens and goat belonged to the children.  The appellant 
did not take care of the animals.  He did not help take care 
of the house.  He did not drive.  She did not remember how 
many times he had been hospitalized but it was many times.  
He was aggressive towards her and the children, both 
physically and verbally.  She handled the money.  He had not 
had a job since his discharge from the military.  There was 
no affection between them and he was not sexually active.  
The wife stated that the VA examination conducted in June 
1998 lasted only two minutes.  

Dr. Juarbe testified on behalf of the appellant.  He had seen 
the appellant about three times.  He had reviewed the records 
from the 1997 hospitalization.  When he grabbed a gun to kill 
his daughter and her boyfriend he demonstrated how dangerous 
he could be.  The doctor commented on the documentation of a 
blunted affect, lack of affection, withdrawal, and poor 
communication contained in these records.  There was no real 
improvement during this hospitalization, except perhaps the 
aggressiveness went away since he was not seeing the daughter 
and her boyfriend.  Dr. Juarbe testified that the appellant's 
symptomatology was severe as evidenced by the high dosages of 
medications prescribed in the records for his condition.  He 
commented that the more accurate Global Assessment of 
Functioning score for this appellant would be a 40.  He did 
not think that the appellant was exaggerating his symptoms or 
that his wife was faking.  He opined that the appellant was 
totally disabled and incompetent.

Another VA examination was conducted in August 1999 with a 
different VA examiner.  Both the medical record and the 
claims folder was furnished and reviewed carefully before the 
examination.  The appellant came accompanied by his wife but 
was interviewed alone.  He had not been hospitalized since 
February 1997.  He had not worked since military service.  
The appellant reported that he could not sleep at night and 
that he heard voices telling him to kill himself.  He saw 
black things.  On mental status examination he was well 
nourished, casually dressed and adequately groomed.  He was 
not spontaneous and was rather uncommunicative.  He answered 
when questioned but without elaboration.  He described 
auditory hallucinations and rather vague visual 
hallucinations and lack of sleep.  The preferred to be at 
home and indicated he was not feeling well.  He became 
tearful during the interview but when asked why he was crying 
he stated that he did not know.  He was not delusional.  He 
was not considered overtly suicidal or homicidal.  His affect 
was appropriate to his mood.  His mood was withdrawn.  He was 
oriented to person and place, but had some difficulty with 
time.  His memory was poor for details and specifics, but he 
seemed to really make and effort.  Intellectual functioning 
was adequate, judgment was fair, and insight was very poor.  
Schizophrenia was diagnosed.  Since there seemed to be 
discrepancies regarding his behavior and since his wife 
argued that the field survey performed in June 1998 was not 
correct, an addition field investigation was recommended to 
determine his true level of disability.  For those reasons, 
the Global Assessment of Functioning score was not determined 
but would be after this evidence was obtained.

A second Social and Industrial Field Survey was conducted in 
July 2000 without prior notification.  The appellant was not 
at home, and his father stated that he had gone to the 
airport to pick up his wife and granddaughter.  The house and 
grounds were observed to be in good condition and well kept.  
The examiner tried to interview the appellant at the office 
but he would not answer any questions.  He remained silent 
and sobbed while looking at the floor.  His wife indicated 
that the appellant's behavior varied from time to time.  At 
times he did well.  He was bothered by noises and complained 
when people talked in a loud tone of voice in front of his 
house.  He was depressed frequently and had problems with his 
children.  According to his wife he was at home most of the 
time.  He sat in the backyard and stared into space.  When he 
was not at home he walked aimlessly up and down the road.  
His father was interviewed.  He lived a short distance from 
the appellant.  He stated that the appellant preferred to be 
alone and did not tolerate confrontation.  He spoke in a loud 
tone of voice.  The appellant walked up and down the road, 
but seldom stopped to visit his father in spite of passing 
his house.  The only neighbor interviewed stated that he had 
observed the appellant conversing with neighbors and 
exhibiting good behavior.  In the mornings he brings the 
neighbor a loaf of bread.  The neighbor reported that he 
stayed mostly at home and when his wife was not home he took 
care of his children.  No abnormal behavior was reported.

The report of the field survey along with the claims folder 
was then returned to the August 1999 examiner.  The examiner 
noted that there were contradictions in terms of what was 
reported (mostly by his wife speaking for him) regarding this 
appellant's behavior and information observed and reported.  
One example was the fact that the wife had reported that the 
appellant was unable to do anything and was idle at home.  
She had stated that he only went out into the backyard and 
stared into space.  She had also stated that she was 
suffering a great deal on account of his behavior because she 
had to be with him all the time and was the only one who 
could deal with him.  Nevertheless, on the day of the field 
survey home visit, his own father informed that the appellant 
had gone to the airport to pick up his wife.  Then when he 
was interviewed in the field examiner's office, he showed the 
same kind of behavior (strongly voluntary) that was 
manifested when he was examined for compensation purposed in 
June 1998.  Again, it was the wife who spoke about his 
symptoms.  Taking all of the evidence into consideration, the 
VA examiner concluded that the Global Assessment of 
Functioning score was 60.

The appellant has been rated under the schedule for rating 
mental disorders, 38 C.F.R. § 4.130; Diagnostic Code 9204 
(2000).  The criteria and the applicable ratings are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

In the instant case, the Board is presented with a 
contradiction between the level of psychiatric disability 
reported by his wife and exhibited during psychiatric 
evaluations and the situation that was revealed during two 
field investigations.  We have considered that when 
interviewed for compensation purposes or by psychiatric 
treatment providers, the appellant has routinely exhibited a 
flat affect, restlessness and poverty of speech.  The 
appellant has at times reported visual and auditory 
hallucinations.  Dr. Juarbe described the appellant as 
totally disabled and incompetent and he was similarly 
described in 1997 at the conclusion of his inpatient 
hospitalization.  By his wife's report, he did not work, 
slept most of the day, could not drive, had a poor 
relationship with his children and relied on her to handle 
all of his affairs.  There was evidence of flattened affect, 
inability to maintain a conversation, impaired judgment, and 
disturbances of motivation and mood, with difficulty in 
maintaining effective work and social relationships that 
might otherwise merit a higher evaluation if viewed in a 
vacuum.  However, the Board is obliged to conduct a complete 
assessment of the weight and credibility of all of the 
evidence.

The Board first notes that both in the compensation and 
pension examinations and in the clinical evaluations, there 
is an indication that the wife has provided the majority of 
the information regarding the appellant's symptomatology.  
Lay testimony is competent when it regards the observable 
features or symptoms of and injury or illness.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  The wife is generally 
competent to report her observations.  The appellant or his 
wife would generally be competent to state that his condition 
is worse.  Normally, however, the training and experience of 
the medical personnel makes their findings more probative as 
to the extent of the disability.  However, due to a number of 
contradictions between what was discovered in the field 
investigations and what has been reported by the wife and the 
appellant, we do not find the subjective reports credible and 
assign a much lesser degree of probative value to any 
evidence that stemmed from the subjective statements or that 
did not include consideration of the field reports.

We assign the highest degree of probative value to the 
evidence from two, unannounced Social and Industrial Field 
Reports, that demonstrated a much higher degree of daily 
functioning than has been reported by the appellant or his 
wife or observed by some examiners.  Since these visits were 
unannounced, and involved interviews with individuals other 
than the appellant or his wife, the evidence in them is more 
objective and more indicative of actual disability.  We do 
not accept that all of the appellant's neighbors were lying 
about the appellant.  We note that although the wife has 
testified under oath that the appellant did not drive and 
rarely went out, he was not at home for either visit and his 
neighbors indicated that he did drive.  His father, not a 
neighbor, indicated that the appellant had gone to the 
airport to pick up his wife and granddaughter at the time of 
the second visit.  Three neighbors on the first visit, and 
one neighbor on the second visit indicated that although the 
appellant did keep to himself at times and wandered off once, 
he also conversed with them and was observed caring for his 
children, tending to the animals and attending household 
chores.  This is competent, probative evidence that does not 
support a higher evaluation.

We assign a much lesser degree of probative value to the 
evidence from medical examiners who were not given the 
benefit of the information from either field survey and who 
relied almost entirely on the wife's accounts of the 
appellant's condition.  The only VA medical provider to 
comment on the field report merely reported the wife's 
allegation that the neighbors were lying.  None of the other 
examiners indicated that they had knowledge of the findings 
in the reports.  In his testimony Dr. Juarbe did not comment 
on the field investigation.  Therefore, any of their 
conclusions that the appellant was seriously or totally 
disabled due to his reported symptoms is afforded little 
probative value.

As part of our examination of the medical evidence, we have 
also considered the purely objective observations made by the 
various examiners aside from what the wife reported.  This 
type of objective evidence, presumably less tainted by the 
subject reports of the appellant and his wife, is afforded a 
greater level of probative value.  We note that although the 
appellant has reported auditory and visual hallucinations, 
there is objective clinical documentation on multiple 
occasions over the entire appeal period that he was not 
hallucinating and was not delusional during these encounters.  
We have also afforded probative value to the unambiguous 
medical opinion provided by the June 1998 VA examiner who 
stated that the appellant exhibited an "obvious voluntary 
exaggeration of his condition."

We have considered the various Global Assessment of 
Functioning scores reported during the pendency of this 
appeal.  Although the Global Assessment of Functioning score 
does not fit neatly into the rating criteria, the Global 
Assessment of Functioning score is also evidence.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  Global Assessment of 
Functioning score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  The appellant's 
scores have been reported as low as 40 (May 1999 testimony of 
Dr. Juarbe).  Since the VA examiner in July 2000 was aware of 
both or the field investigations and all of the evidence of 
record including that which was contradictory, we assign a 
higher degree of probative value to that conclusion that his 
Global Assessment of Functioning score was more appropriately 
60.  A Global Assessment of Functioning score of 60 is at the 
high end of the range that is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

In sum, the most probative evidence indicates that the 
appellant's schizophrenia is manifested by intermittent 
periods of social impairment as evidenced by a desire for 
isolation, poor communication and a blunted affect, but that 
this is not consistently exhibited.  This evidence far 
outweighs the claims of the appellant and his wife that he is 
totally disabled and unable to establish effective social 
relationships.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluations for schizophrenia 
are adequate and his case does not present an exceptional or 
unusual disability picture.  The appellant has had periods of 
hospitalizations for exacerbation of this disability, but he 
last was in 1997 and was brought on by the exceptional 
stressor of the pregnancy of his 15-year-old daughter.  We do 
not find this to be evidence of frequent hospitalization.  
Although the appellant has been unemployed since separation 
from service, as discussed above, we do not find that there 
is marked interference with employment due to schizophrenia 
since the objective evidence established that his 
exacerbations were intermittent.


ORDER

An increased rating for schizophrenia, undifferentiated type 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

